Title: From Thomas Jefferson to Kezia Norris, 20 October 1801
From: Jefferson, Thomas
To: Norris, Kezia


[Madam]
Washington Oct. 20 1801
I have duly recieved your favor covering a Note of Bishop Carroll’s which I now return according to your desire. [soon] after my coming to this place I recieved applications from different parts of the Union for contributions to churches, colleges, schools, bridges, & other useful institutions. I yielded to them until they became so numerous as to shew that either I must contribute to the useful institutions of e[…] or [confine] myself to the one with which I was associated by situation. beyond this, all had their equal claims. the first [alternative] being beyond the means of any individual, I was obliged to adopt the latter as the only remaining rule of my conduct. nobody applauds more than I do the institution which is the subject of your letter, nor the laudable [zeal] with which you espouse it’s interests, nor can any one [hope] more sincerely for it’s success. the wealth & public spirit of the city of Baltimore leaves us the less to fear on that subject, & the less to regret that it is out of the line of external aid. I beg you to accept assurances of my high consideration & respect.
Th: Jefferson
